DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 7/27/2021. Claims 33-37 and 39-41 are now pending. This action is made FINAL.
Claim Objections
Claim 39 is objected to because of the following informalities: as presented claim 39 depends on canceled claim 38.  Appropriate correction is required.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36-37, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamura (US 20190098684 A1).

Consider claim 36, Tamura discloses a Radio Access Node (RAN) offering Long Term Evolution (LTE) access in a system (MeNB 21, Fig. 5); the system comprising a 
the RAN comprising processing circuitry (processor, paragraph 67); 
memory containing instructions executable by the processing circuitry whereby the RAN is operative to (the controller 65 may be a module or software whose processing is executed by running, on a processor, a program stored in a memory, paragraph 67);
receive a resolved RAT restriction information (RAT RI) (the MME 23 transmits an Initial Context Setup message containing an ATTACH Accept message to the MeNB 21 (S41). The ATTACH Accept message is transmitted to the UE 20 through the MeNB 21, paragraph 102; The ATTACH Accept message contains DC Not Allowed as a parameter. The DC Not Allowed contained in the ATTACH Accept message is information indicating whether or not to allow the UE 20 to configure dual connectivity, paragraph 103), wherein the RAT RI comprises at least two flags, a first flag indicating 
enforce bearer setup in accordance with the resolved RAT RI (After that, the UE 20 transmits an RRC Connection Reconfiguration Complete message to the MeNB 21 (S44). The MeNB 21 then transmits an Initial Context Setup Response message to the MME 23 (S45). The Initial Context Setup Response message contains DC Charging Activated as a parameter. The DC Charging Activated is used to notify that the operation of counting the amount of packets for each radio bearer is started in the MeNB 21, paragraph 106).

Consider claim 37, and as applied to claim 36 above, Tamura discloses wherein the instructions are such that the RAN is operative to:
 	receive a PDN connectivity request from a dual connectivity UE comprising an instance of a RAT RI (the UE 20 transmits a PDN Connectivity Request message to the MME 23 through the MeNB 21 (S61), Fig. 13 and paragraph 122; It is assumed that, before the process of FIG. 13 is performed, the process of FIGS. 9 and 10 has been performed and the UE 20 has established PDN connectivity with the PGW 26, paragraph 121);
forward the PDN connectivity request to the MME (the UE 20 transmits a PDN Connectivity Request message to the MME 23 through the MeNB 21 (S61), Fig. 13 and paragraph 122); 



Consider claim 40, Tamura discloses A User entity (UE) in a system (UE 20, Fig. 9); the system comprising a Mobility Management Entity (MME) (MME 23, Fig. 2), a first Radio Access Node (RAN) offering Long Term Evolution (LTE) access and a second RAN offering New Radio (NR) access (the MeNB 21 may configure dual connectivity with a base station that performs communications using a radio communication scheme possibly defined as 5G in 3GPP in the future, paragraph 71); a user entity (UE) supporting both LTE and NR Radio Access Technology (RAT); wherein the MME is configured for signaling with a Home Subscription Server (HSS), a Serving Packet Data Network (PDN) Gateway (PDN Gateway), and a Policy and Charging Rules Function (PCRF) (see Figs. 9 and 10); wherein the system is configured to provide control plane functionality via the first RAN and user plane functionality via either the first RAN or the second RAN (The MeNB 21 includes … a C-Plane communication unit 63, Fig. 5 and paragraph 67); wherein the UE is configured to support both LTE and NR Radio Access 
the UE comprising: processing circuitry (processor, paragraph 59);
 memory containing instructions executable by the processing circuitry whereby the UE is operative to (controller 43, may be a module or software whose processing is executed by running, on a processor, a program stored in a memory, paragraph 59):
 	transmit a PDN connectivity request comprising an instance of a RAT restriction information (RAT RI) (the UE 20 transmits a PDN Connectivity Request message to the MME 23 through the MeNB 21 (S61), Fig. 13 and paragraph 122; It is assumed that, before the process of FIG. 13 is performed, the process of FIGS. 9 and 10 has been performed and the UE 20 has established PDN connectivity with the PGW 26, paragraph 121; in Fig. 10 UE 20 receives RRC Connection Reconfiguration message containing DC Not Allowed as a parameter, see paragraph 105), wherein the RAT RI comprises at least two flags, a first flag indicating that a LTE restriction applies when being set and second flag indicating that a NR restriction applies when being set (FIG. 11 shows that a bit position that is set to the Access Restriction Data and a RAT whose usage is restricted are associated with each other, paragraph 92); and 
receive, from the MME, an activate default Evolved Packet System (EPS) bearer context request (the MeNB 21 transmits an RRC Connection Reconfiguration message containing an ATTACH Accept message to the UE 20 (S43). The ATTACH Accept message contained in the RRC Connection Reconfiguration message is the same as the ATTACH Accept message contained in the Initial Context Setup message. The RRC .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Shen et al (US 20200195784 A1, hereinafter Shen).

Consider claim 33, Tamura discloses a Mobility Management Entity (MME) in a system comprising a first Radio Access Node (RAN) offering Long Term Evolution (LTE) access and a second RAN offering New Radio (NR) access (MME 23, Fig. 2; the MeNB 21 may configure dual connectivity with a base station that performs communications using a radio communication scheme possibly defined as 5G in 3GPP in the future, paragraph 71); a user entity (UE) supporting both LTE and NR Radio Access Technology (RAT) (UE 20 performs dual connectivity, paragraph 56); wherein the MME is configured for signaling with a Home Subscription Server (HSS), a Serving Packet Data Network (PDN) Gateway (PDN Gateway), and a Policy and Charging Rules Function (PCRF) (see Figs. 9 and 10); wherein the system is configured to provide control plane functionality via the first RAN and user plane functionality via either the first RAN or the second RAN (The MeNB 21 includes … a C-Plane communication unit 63, Fig. 5 and paragraph 67);
the MME comprising processing circuitry (processor, paragraph 62); 
memory containing instructions executable by the processing circuitry whereby the MME is operative to (The components of the MME 23 may be a module or software 
receive or look-up instances of RAT restriction information (RAT RI) pertaining to restrictions for a UE as to support dual connectivity over LTE and NR for a PDN connectivity session, from at least two of the HSS, the (PGW) [PCRF], and internally in the MME (Then, the MME 23 transmits an Update Location request message to the HSS 24 (S32). The HSS 24 then transmits an Update Location Ack message to the MME 23 (S33). The Update Location Ack message contains Access Restriction Data and DC not allowed as parameters, paragraph 90; the PGW 26 transmits a Create Session Response message to the SGW 25 (S38), paragraph 97; The DC Not Allowed contained in the Create Session Response message is information indicating whether or not to allow the UE 20 to configure dual connectivity, paragraph 98; when 1 is set to the 7th bit of the Access Restriction Data, the UE cannot use the radio communication scheme defined as 5G, paragraph 92); 
resolving a RAT RI from the at least two instances of RAT RI's (The MME 23 determines whether or not to activate dual connectivity, that is, whether or not to configure dual connectivity, in the UE 20, the MeNB 21 and the SeNB 22 by using the Access Restriction Data and the DC Not Allowed transmitted from the HSS 24 and the DC Not Allowed received from the PGW 26 (S40), paragraph 101), wherein the RAT RI comprises at least two flags, a first flag indicating that a LTE restriction applies when being set and second flag indicating that a NR restriction applies when being set (FIG. 11 shows that a bit position that is set to the Access Restriction Data and a RAT whose usage is restricted are associated with each other, paragraph 92); and 

	While Tamura discloses receiving RAT restriction information (DC not allowed parameters) in a Create Session Response message form PGW26, Tamura does not expressly disclose receiving RAT restriction information from the PCRF.
	 In the same field of endeavor, Shen discloses the PGW receiving policy rules on the usage of dual-access connectivity from the PCRF (see paragraph 47).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the PGW in Tamura to receive policy rules on the usage of dual-access connectivity from the PCRF as disclosed in Shen since policy decision and charging control are usually performed by the PCRF.

 	Consider claim 34, and as applied to claim 33 above, Tamura discloses wherein the RAT RI comprises at least two flags, a first flag indicating that a LTE restriction applies when being set and second flag indicating that a NR restriction applies when being set; 


Consider claim 35, and as applied to claim 33 above, Tamura discloses wherein the instructions are such that the MME is operative to receive a PDN connectivity request from the UE, the PDN connectivity request comprising an instance of a RAT RI (the UE 20 transmits a PDN Connectivity Request message to the MME 23 through the MeNB 21 (S61), Fig. 13 and paragraph 122; It is assumed that, before the process of FIG. 13 is performed, the process of FIGS. 9 and 10 has been performed and the UE 20 has established PDN connectivity with the PGW 26, paragraph 121).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Shah et al (US 20190357137 A1, hereinafter Shah).

Consider claim 39, and as applied to claim 38 above, Tamura discloses wherein the instructions are such that the MME is operative to perform the enforcing by: 

in response to the second flag being set, enforcing a restriction of setting up a user plane bearer on NR and allowing traffic to scheduled only on LTE via the first RAN (when Bit 13 in Fig. 11 is set dual connectivity is not allowed, thus traffic an only be scheduled on LTE).
However, Tamura does not expressly disclose in response to the first flag being set, enforcing a restriction of setting up a user plane bearer on LTE and a allowing traffic to be scheduled only on NR via the second RAN.
 	In the same field of endeavor, Shah discloses in response to the first flag being set, enforcing a restriction of setting up a user plane bearer on LTE and a allowing traffic to be scheduled only on NR via the second RAN (the various forwarding options can be encoded e.g., by using 3 bits, that allow to distinguish between up to 8 different forwarding options (e.g., only LTE radio link, only NR radio link…), see paragraph 89).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shah with the teachings of Tamura to efficiently implement data provision in multi-connectivity scenarios.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Wang et al (US 20160080981 A1, hereinafter Wang).

Consider claim 41, Tamura discloses a gateway entity functioning as a Serving Gateway (SGW) and/or a Packet Data Network Gateway (PGW) in a system (PGW 26, Fig. 2); the system comprising a Mobility Management Entity (MME) (MME 23, Fig. 2), 
a first Radio Access Node (RAN) offering Long Term Evolution (LTE) access, a second RAN offering New Radio (NR) access (the MeNB 21 may configure dual connectivity with a base station that performs communications using a radio communication scheme possibly defined as 5G in 3GPP in the future, paragraph 71), a user entity (UE) supporting both LTE and NR Radio Access Technology (RAT) (UE 20, Fig. 9); 
wherein the wherein the MME is configured for signaling with a Home Subscription Server (HSS), a Serving Packet Data Network (PDN) Gateway (PDN Gateway), and a Policy and Charging Rules Function (PCRF) (see Figs. 9 and 10); wherein the system is configured to provide control plane functionality via the first RAN and user plane functionality via either the first RAN or the second RAN (The MeNB 21 and the SeNB 22 are base stations that are used when the UE 20 performs dual connectivity, paragraph 56; MeNB21 uses LTE, paragraph 60, and 5G, paragraph 79); the gateway entity comprising: 
receive a Create Session Request from the MME (the MME 23 transmits a Create Session Request message to the SGW 25 (S35), Fig. 9 and paragraph 94; Then, the SGW 25 transmits the Create Session Request message received in Step S35 to the PGW 26 (S36), Fig. 9 and  paragraph 96); and

Tamura further discloses wherein the RAT RI comprises at least two flags, a first flag indicating that a LTE restriction applies when being set and second flag indicating that a NR restriction applies when being set (FIG. 11 shows that a bit position that is set to the Access Restriction Data and a RAT whose usage is restricted are associated with each other, paragraph 92), however, Tamura does not expressly disclose
processing circuitry; 
memory containing instructions executable by the processing circuitry whereby the gateway entity is operative to: 
transmit a Credit Control Request (CCR-1) message to the PCRF; 
receive, from the PCRF, a Credit Control Answer (CCA-1) message comprising an instance of RAT restriction information (RAT RI).
In the same field of endeavor, Wang discloses 
processing circuitry (Referring to FIG. 25, the PGW 100 includes a network interface 1211, a processor 1202, and a memory 1203, paragraph 133); 

transmit a Credit Control Request (CCR-1) message to the PCRF; and
receive, from the PCRF, a Credit Control Answer (CCA-1) message comprising an instance of RAT restriction information (RAT RI) (the PGW 107 may send a Credit Control Request (CCR-U) indicating RAT type to the PCRF 111 which replies with a Credit Control Answer (CCA-U, paragraph 44).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang with the teachings of Tamura in order to improve the performance of inter-RAT handovers.
Response to Arguments
Applicant's arguments filed 7/2/7/2021 have been fully considered but they are not persuasive. Applicant argues that in Tamura, the DC Not Allowed parameter is not RAT restriction information and does not include two separate flags as recited in the claims (p.8).
The Examiner respectfully disagrees because Tamura discloses that the Access Restriction Data is information indicating RAT which the UE 20 cannot use (see paragraph 92). Furthermore, Fig. 11 clearly shows bit 0 indicating whether WB-E-UTRAN is allowed, and bit 7 indicating whether 5G RAT is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaheen et al (US 10485000 B2) discloses performing traffic hand over (HO), offloading, steering, establishment, modifying and/or release to and from an LTE eNB based on a 5G NR RRC command.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642